Citation Nr: 0834911	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD), lumbar spine.  

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1993 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
DDD, lumbar spine and assigned a 10 percent rating, and 
denied service connection for a right knee disorder, a left 
knee disorder, and scoliosis.  


FINDINGS OF FACT

1.  DDD of the lumbar spine is manifested by some limitation 
of motion and abnormal scoliotic curvature.

2.  Thoracolumbar scoliosis has been related to service-
connected disability.

3.  There is no medical evidence showing that the veteran has 
right knee disability.

4.  There is no medical evidence showing that the veteran has 
left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but not greater, rating 
for DDD of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2007).

2.  Thoracolumbar scoliosis is related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2007).

3.  A right knee disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  A left knee disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
a result of the decision to grant service connection for 
thoracolumbar scoliosis, the Board notes that it has granted 
the benefit sought, and that any failure to notify or assist 
this claim under the VCAA cannot be considered prejudicial to 
the veteran. 

The veteran's claim for an initial evaluation in excess of 10 
percent for DDD of the lumbar spine arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  It has been held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claims for service connection for right 
and left knee disorders, proper notice from VA must inform 
the claimant of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision that denied the 
claims in April 2005, a February 2005 letter advised the 
veteran of the evidence necessary to substantiate his claims 
for service connection, and the respective obligations of the 
veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims were also 
readjudicated in the June 2006 rating decision and statement 
of the case.  While the Board cannot locate a letter that 
advised the veteran of the bases for assigning ratings and 
effective dates, since the Board has decided not to grant 
service connection for the veteran's claimed disabilities, 
remand for such notice is not required under Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Next, VA has a duty to assist the veteran in the development 
of all of the claims.  This duty includes assisting him in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service medical records are associated with the veteran's 
claims folder, as are post-service VA examination reports and 
treatment records.  The veteran was also afforded a VA 
examination to substantiate his increased rating claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that as a result of the lack of relevant current 
diagnosis associated with right and left knee disability, 
remand for an examination and etiological opinion as to these 
claims is not warranted.  38 C.F.R. § 3.159(c)(4)(A) and (C) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to an Initial Rating in Excess of 10 percent 
for DDD of the Lumbar Spine

Service connection for DDD of the lumbar spine was 
established by the April 2005 rating decision, effective from 
January 1, 2005.  At this time, a 10 percent rating was 
assigned under Diagnostic Code 5242 for degenerative 
arthritis of the spine with limitation of motion that was 
found to be consistent with a 10 percent, but not greater, 
rating.  

VA general medical examination in March 2005 revealed that 
the veteran reported a history of DDD in the neck and back 
precipitated by lifting weights in service in 1993, 
scoliosis, degenerative stenosis, and congenital stenosis.  
Current treatment included a hot pack that the veteran used 
over the low back area.  Physical examination revealed 
positive musculoskeletal joint straight leg raise bilaterally 
in the supine position at 30 degrees.  Posture was also 
indicated to be positive bilaterally at 15 degrees with a lot 
of guarding and resistance.  The diagnoses included lumbar 
disc disease status post surgery and degenerative stenosis.

VA spine examination in March 2005 notes the veteran's report 
of a history of a weight lifting injury in service involving 
the cracking of his T6 vertebra, with back pain ever since.  
The veteran described another injury in 1999, when he was 
found to have a bulging disc.  This was confirmed by magnetic 
resonance imaging (MRI) in 2001, and 2003 MRI reported showed 
a herniated disc at L5-S1 for which the veteran had a 
discectomy.  The veteran now reported daily back pain.  He 
also stated that he got a sciatic pain about once a week, 
which had been an improvement over the past year (he 
previously had daily pain).  The veteran had discontinued 
medication he was taking for the pain and noted that exercise 
improved his pain.  His back pain was worse with prolonged 
sitting and standing.

Physical examination revealed lumbar forward flexion from 0 
to 85 degrees, with pain during the last 15 degrees of this 
motion and it was decreased to 0 to 80 degrees with 
repetitive testing.  Extension was 0 to 25 degrees with pain 
throughout this range of motion that decreased to 0 to 20 
degrees with repetitive testing.  Lateral bending and lumbar 
rotation was 0 to 25 degrees bilaterally, without pain or 
repetitive decrease.  Motor examination revealed 5/5 strength 
throughout his lower extremities.  Sensory examination was 
within normal limits in his lower extremities.  Deep tendon 
reflexes were 2+ in the knees and ankles; a slight curve was 
noted in the thoracic spine.  Cervical, thoracic, and lumbar 
X-rays disclosed a mild rotoscoliosis in the thoracic spine.  
The lumbar spine showed decreased disc height at L5-S1 and 
possibly and old L4 compression fracture with minimal 
rotoscoliosis.  The assessment was degenerative disc disease 
and scoliosis that the examiner stated was mild to moderate 
in the thoracic spine and more likely than not congenital in 
nature and less likely than not related to a service-
connected disability.

VA outpatient treatment records dated from November 2007 to 
May 2008 show that he was diagnosed as having low back pain.  
A November 2007 VA lumbar X-ray report reflects a history of 
kyphosis.  X-rays revealed lumbar levoscoliotic curvature 
with a rotational component.  No acute fractures or 
subluxations were indentified.  The impression was lumbar 
levoscoliosis.  A November 2007 VA thoracic X-ray report also 
reflects a history of kyphosis.  No acute fractures were 
identified.  There was S-shaped scoliosis with thoracic 
dextroscoliosis which appeared to be compensatory.  
Degenerative changes were also noted with small anterior 
spurs in the mid-thoracic spine.  The impression was mild 
thoracolumbar S-shaped scoliosis with thoracic 
dextroscoliosis as described above.  A January 2008 addendum 
entry reflects VA's receipt of X-ray films from the military 
that indicated 10 degree levoconvex scoliosis from C7 to T3, 
15 degree dextroconvex scoliosis from T4 to L4, and 20 degree 
levoconvex scoliosis from T12 to L4.  

VA MRI of the lumbar spine in March 2008 revealed 
desciccation of the disc identified at the L3-4, L4-5 and L5-
S1 levels with degenerative changes of vertebral endplates 
identified at the L5-S1 level, bilateral bony neural 
foraminal narrowings at the L5-S1 level, and bilateral bony 
neural foraminal narrowings at the L5-S1 level with possible 
L5 nerve root impingements.  It was noted that minimal 
epidural and perineural scar formation could be seen 
surrounding the left S1 nerve root.  

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003. 

Section 4.14 of title 38, Code of Federal Regulations, 
indicates that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  The 
Court has also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Section 4.7 of title 38, Code of Federal 
Regulations, states that, "[w]here there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
also determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.

As noted more fully below, the Board finds that the new 
rating criteria provide a basis for a 20 percent rating for 
the veteran's DDD of the lumbar spine.  

More specifically, as was already noted previously, the RO 
initially assigned a 10 percent rating for degenerative 
arthritis of the lumbar spine, noting that the limited 
movement demonstrated on examination did come within the 
maximum limitation of flexion and overall limited motion 
necessary for a 10 percent rating (85 degrees and 235 
degrees, respectively).  

The Board also finds that with the range of motion findings 
currently of record, painful motion is clearly contemplated 
in the already assigned 10 percent rating for degenerative 
arthritis of the lumbar spine.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Simply put, 
there is simply no additional uncompensated limitation that 
would justify a higher rating based on limited functional 
use.  A separate rating for arthritis is also not possible, 
since arthritis is based on limited motion, and to use the 
same symptom for a separate compensable rating would be 
prohibited as pyramiding under 38 C.F.R. § 4.14 (2007).  

There is also no medical evidence of incapacitating episodes 
that have been shown to require periods of bed rest made 
necessary by virtue of the veteran's lumbar spine disability 
that have been prescribed and treated by a physician.  In 
addition, the veteran's orthopedic disability in the lumbar 
spine has been assessed at 10 percent disabling based on 
limitation of motion that is mechanical in nature, and while 
there is diagnostic evidence of disc disease, clinical 
findings both outpatient and during comprehensive examination 
do not match the veteran's subjective complaints.  Thus, the 
Board finds there is no basis to assign a separate, 
compensable rating for damage to any nerve.

However, while the evidence of record does not reveal the 
type of limited thoracolumbar spine motion that is consistent 
with more than a 10 percent rating, and there is no evidence 
that the lumbar spine is or has ever been ankylosed, 
scoliotic curvature changes were noted by VA examiners in 
March 2005, and again in X-ray examination reports from 
November 2007, at which time the thoracic spine radiologist 
indicated that the veteran's thoracolumbar S-shaped scoliosis 
appeared to be compensatory in nature.  The Board further 
notes that although the March 2005 examiners were of the 
opinion that the veteran's scoliosis was congenital in 
nature, they did not comment on the possibility that such 
condition had been caused or aggravated by the veteran's DDD 
of the lumbar spine, and also did not have the benefit of the 
more recent diagnostic studies, and the new criteria 
alternatively provide a 20 percent rating for abnormal gait 
or spinal contour such as scoliosis, reversed lordosis, or 
kyphosis.  Consequently, giving the veteran the benefit of 
the doubt, the Board will grant a 20 percent rating for the 
veteran's thoracolumbar scoliotic and/or kyphotic curvature.  

In summary, the Board finds that the evidence supports a 20 
percent, but not greater, rating for the veteran's service-
connected DDD of the lumbar spine.  

III.  Entitlement to Service Connection for Scoliosis

As was noted above, although the March 2005 VA examiners were 
of the opinion that the veteran's scoliosis was congenital in 
nature and not related to active service, the Board finds 
that they did not adequately address the possibility that 
such condition had been caused or aggravated by the veteran's 
DDD of the lumbar spine, and also did not have the benefit of 
the more recent diagnostic studies.  In pertinent part, 
38 C.F.R. § 3.310(a) (2007) provides that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected, and as was also 
noted above, the November 2007 thoracic spine radiologist 
indicated that the veteran's thoracolumbar S-shaped scoliosis 
appeared to be compensatory in nature.  Consequently, since 
the Board construes the word compensatory as providing 
compensation for a deficiency or loss, the Board will also 
give the veteran the benefit of the doubt as to this claim, 
and find that the November 2007 opinion of the VA radiologist 
is sufficient to establish a causal relationship between the 
veteran's thoracolumbar scoliosis and his service-connected 
disability of the lumbar spine.

Accordingly, the Board finds that the evidence is sufficient 
to warrant entitlement to service connection for 
thoracolumbar scoliosis.

IV.  Entitlement to Service Connection for Right and Left 
Knee Disorders

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, while service medical records reflect treatment for 
knee tendonitis in March to April 1993 and January 1996, and 
the Board will accept the veteran's account of periodic right 
and left knee pain during and subsequent to service, the 
record does not reveal any current evidence of right or left 
knee disability.  In fact, the March 2005 VA examiner's 
diagnosis with respect to the veteran's knees included only a 
history of knee pain.  Similarly, although the April 2005 VA 
feet examiner was advised of the veteran's complaints of 
periodic knee pain since service, examination at that time 
revealed full range of motion, no evidence of effusion, 
crepitus, or joint line tenderness, and that the ligaments 
were intact.  X-rays were also interpreted to reveal normal 
findings, and the overall impression was normal bilateral 
knee examination.  The examiner even went further, and 
provided an opinion that the veteran's bilateral knee pain 
was less likely than not related to service.

Thus, as there are no current medical findings or diagnoses 
of disability associated with the right or left knee, the 
Board finds that the veteran's claims for service connection 
must be denied.  Further, the veteran does not report 
receiving any VA or private treatment for his reported knee 
problems.  With respect to the requirement of a current 
disability, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the April 2005 
VA feet examiner's diagnosis of normal bilateral knee 
examination, together with the lack of current evidence of 
relevant disability with respect to both claims, requires 
that the veteran's claims for service connection be denied on 
the basis of no current disability.  It should also be noted 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

In addition, there is no evidence that indicates that the 
veteran has any medical training or education that would 
permit him to diagnosis a current disability of the right or 
left knee.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Entitlement to a 20 percent, but not greater, rating for DDD 
of the lumbar spine is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for thoracolumbar scoliosis 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


